            Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 1 of 7




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No.: 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No.: 15171
     FREEDOM LAW FIRM
11
     8985 S. Eastern Ave., Suite 350
12   Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
     Ghaines@freedomlegalteam.com
15
     Counsel for Plaintiff Tara Collard
16
17                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
18
19    Tara Collard,                           Case No.:
20
                      Plaintiff,              Complaint for damages under the
21     v.                                     Fair Debt Collection Practices Act,
22                                            15 U.S.C. § 1692 et seq.
      Harris & Harris, LTD,
23                                            Jury trial demanded
24                    Defendant.
25
26
27
     _____________________
     COMPLAINT                            -1-
             Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 2 of 7




1                                           Introduction
2    1. In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the
3       “FDCPA”), Congress found abundant evidence of the use of abusive, deceptive,
4       and unfair debt collection practices by many debt collectors, and determined that
5       abusive debt collection practices contribute to bankruptcies, marital instability,
6       the loss of jobs, and invasions of individual privacy. The FDCPA is intended to
7       eliminate abusive debt collection practices by debt collectors. The Act ensures
8       that law-abiding debt collectors are not competitively disadvantaged, and protects
9       consumers against debt collection uniformly among the States.
10   2. Tara Collard (“Plaintiff”), by counsel, brings this action to challenge the actions
11      of Harris & Harris, LTD (“Defendant”), with regard to Defendant’s unlawful
12      attempts to collect debt from Plaintiff, causing harm to Plaintiff.
13   3. Plaintiff makes these allegations on information and belief, with the exception of
14      those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
15      knowledge.
16   4. While many violations are described below with specificity, this Complaint
17      alleges violations of the statutes cited in their entirety.
18   5. Unless otherwise stated, all the conduct engaged in by Defendant took place in
19      Nevada.
20   6. Any violations by Defendant were knowing, willful, and intentional, and
21      Defendant did not maintain procedures reasonably adapted to avoid any such
22      violations.
23                                    Jurisdiction and Venue
24   7. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
25      jurisdiction).
26   8. This action arises out of Defendant’s violations of the FDCPA.
27
      _____________________
      COMPLAINT                                  -2-
             Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 3 of 7




1    9. Defendant is subject to personal jurisdiction in Nevada, as it is registered with the
2       Nevada Secretary of State and conducts business in Nevada, and attempted to
3       collect debt from Plaintiff in Nevada.
4    10.Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving rise
5       to this complaint occurred in Nevada.
6                                            Parties
7    11.Plaintiff is a natural person who resides in Clark County, Nevada.
8    12.Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by 15
9       U.S.C. § 1692a(3).
10   13.Defendant is a company that offers debt collection services.
11   14.Defendant uses an instrumentality of interstate commerce or the mails in a
12      business the principal purpose of which is the collection of debts; or who
13      regularly collects or attempts to collect, directly or indirectly, debts owed or due
14      or asserted to be owed or due another; and is a debt collector as defined by 15
15      U.S.C. § 1692a(6).
16   15.Harris & Harris, LTD is a corporation doing business in the State of Nevada.
17   16.Unless otherwise indicated, the use of Defendant’s names in this Complaint
18      includes all agents, employees, officers, members, directors, heirs, successors,
19      assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
20      the named Defendant.
21                                     Factual allegations
22   17.The following is some of the information Plaintiff is currently aware of, and it is
23      expected that after Plaintiff conducts discovery, these allegations will be
24      bolstered and enhanced through discovery.
25   18.Plaintiff is alleged to have owed a debt to Henderson Hospital for a medical
26      related debt on account number XXXX2678 (the “debt”).

27
      _____________________
      COMPLAINT                                  -3-
             Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 4 of 7




1    19.The debt was incurred primarily for personal, family or household purposes and
2       the debt is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
3    20.The validity of the alleged debt is immaterial to this action, and Plaintiff currently
4       takes no position as to its validity.
5    21.Plaintiff notified the original creditor that Plaintiff was represented by an attorney
6       and planned on filing bankruptcy.
7    22.Sometime thereafter, Defendant was assigned the right to collect on the debt.
8            Defendant unlawfully communicated with Plaintiff to collect debt
9           when Defendant knew that Plaintiff was represented by an attorney
10   23.On or around April 9, 2021, Defendant sent Plaintiff a letter for the purposes of
11      collecting on the debt (the "Collections Letter").
     24.At the time, Defendant had received notice of Plaintiff’s attorney’s contact
12
        information, including law firm, name, address, phone number, fax number and
13
        email address, which is all readily ascertainable information.
14
     25.Defendant received notice that Plaintiff was represented by an attorney with
15
        respect to the debt.
16
     26.Prior to April 9, 2021, Defendant knew that Plaintiff was represented by an
17
        attorney with respect to the debt.
18
     27.After Defendant knew that Plaintiff was represented by an attorney, Defendant
19
        continued its communications in connection with the collection of the debt.
20
        Consequently, Defendant violated 15 U.S.C. § 1692c(a)(2).
21
     28.Defendant’s actions were willful and knowing because Defendant knew that
22
        Plaintiff was represented by an attorney and knew that it was prohibited from
23
        contacting a represented consumer.
24
      ///
25    ///
26    ///
      ///
27
      _____________________
      COMPLAINT                                 -4-
             Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 5 of 7




1                                      Plaintiff’s damages
2    29.Plaintiff has suffered emotional distress and mental anguish as a result of
3       Defendant’s actions described herein. In addition, Plaintiff incurred out-of-pocket
4       costs and time in attempts to dispute Defendant’s actions. Plaintiff further
5       suffered humiliation and embarrassment when Plaintiff needed to seek the help of
6       others, including friends, family, and an attorney, because Plaintiff felt helpless
7       against Defendant.
8                                     First Cause of Action
9                             Fair Debt Collection Practices Act
10                                  15 U.S.C. §§ 1692 et seq.
11   30.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs of
12      the Complaint as though fully stated herein.
13   31.Defendant’s conduct violated 15 U.S.C. § 1692c(a)(2) in that Defendant
14      unlawfully communicated with Plaintiff to collect the debt when Defendant knew
15      that Plaintiff was represented by an attorney in connection with the debt.
16   32.Defendant’s conduct also violated § 1692d in that Defendant engaged in conduct
17      the natural consequence of which was to harass, oppress, or abuse any person in
18      connection with the collection of a debt. Specifically, Defendant’s demands for
19      Plaintiff to pay, after Plaintiff obtained representation had the natural
20      consequence to harass, oppress, or abuse a consumer.
21   33.Defendant’s conduct violated § 1692e by using false, deceptive, and misleading
22      representations and means in connection with the collection of any debt.
23   34.Defendant’s conduct violated § 1692e(5) by threatening to take action against
24      Plaintiff which could not be legally taken in connection with the debt.
25   35.Defendant’s conduct violated § 1692e(10) in that Defendant employed various
26      false representations and deceptive means in an attempt to collect the debt from
27      Plaintiff.
      _____________________
      COMPLAINT                                -5-
            Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 6 of 7




1    36.Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
2       and unconscionable means to collect a debt .
3    37.The foregoing acts and omissions constitute numerous and multiple violations of
4       the FDCPA, including but not limited to each and every one of the above-cited
5       provisions of the FDCPA.
6    38.As a result of each and every violation of the FDCPA, Plaintiff is entitled to
7       actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
8       $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s fees
9       and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
10                                     Prayer for relief
11   39.Wherefore, Plaintiff prays that judgment be entered against Defendant, and
12      Plaintiff be awarded damages from Defendant, as follows:
13            ● An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
14            ● An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
15               1692k(a)(2)(A);
16            ● An award of costs of litigation and reasonable attorney’s fees, pursuant
17               to 15 U.S.C. § 1692k(a)(3); and
18            ● Any other relief that this Court deems just and proper.
19    ///
      ///
20
      ///
21    ///
22    ///
      ///
23    ///
24    ///
      ///
25
      ///
26    ///
27    ///

      _____________________
      COMPLAINT                              -6-
             Case 2:21-cv-01272-JCM-VCF Document 1 Filed 07/02/21 Page 7 of 7




1                                         Jury Demand
2    40.Pursuant to the Seventh Amendment to the Constitution of the United States of
3       America, Plaintiff is entitled to, and demands, a trial by jury.
4
5        Dated: June 25, 2021.

6
                                               Respectfully submitted,
7
8
                                               KIND LAW
9
10                                             /s/ Michael Kind         .
                                               Michael Kind, Esq.
11                                             8860 South Maryland Parkway, Suite 106
12                                             Las Vegas, Nevada 89123
13
                                               FREEDOM LAW FIRM
14
15                                              /s/ George Haines           .
                                               George Haines, Esq.
16                                             Gerardo Avalos, Esq.
17                                             8985 S. Eastern Ave., Suite 350
                                               Las Vegas, Nevada 89123
18                                             Counsel for Plaintiff Tara Collard
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                 -7-
